DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 5/17/2021.
Claims 2, 7 and 12 have been canceled.
Claims 14-20 have been added.
Claims 1, 3-6, 8-11 and 13-20 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objections to claim 11 has been withdrawn as the claim has been amended.
The interpretation under 35 U.S.C. §112(f) of claim 6 has been withdrawn as the claim has been amended to avoid it being interpreted under 35 U.S.C. §112(f).
The rejection under 35 U.S.C. §101 of claims 11-13 has been withdrawn as the claims have been amended to add a specific hardware component in order to provide the claimed functionality.
Regarding to the 103 rejection, Applicant has incorporated the allowable subject matter of claims 2, 5, 7, 10 and 12 into independent claims 1, 6 and 11.  Therefore, the 103 rejection of claims 1, 3-6, 8-11 and 13-20 has been withdrawn based on the claim amendment filed on 5/17/2021. 

Allowable Subject Matter
Claims 1, 3-6, 8-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest art has been incorporated into the record and does not teach nor suggest the mentioned claims above as a whole.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art has been incorporated into the record and does not disclose, individually or in reasonable combination, the features disclosed in claims 1, 3-6, 8-11 and 13-20 as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed.
Basha (US 9485220) discloses “a method includes determining a data flow rate of the active connections at a proxy, comparing the data flow rate to a first pre-determined threshold value, and, when the data flow rate exceeds the first pre-determined threshold value, creating one or more new processing threads associated with the proxy”.
Mudigonda (US 20160087941) discloses “a service is provided that supports a plurality of tenants. Server(s) of the service are communicatively coupled with a plurality of gateways of the service. Each gateway is configured to support at least one tenant. The server(s) of the service include a network interface, a tenant mapper, and a gateway interface. The network interface is configured to receive connection strings from client devices. Each received connection string includes a service portion that maps to the same public IP address of the service, and also includes a corresponding tenant portion that identifies a tenant. The tenant mapper maps the tenant portions of the connection strings to corresponding gateways. The gateway interface is configured to enable the gateways to establish tunnels between the corresponding client devices and identified tenants. Accordingly, clients are enabled to access multiple tenants of the service via a same public IP address”.
Martini (US 20150052345) discloses “a HTTP request addressed to a first resource on a second device outside the network is received from a first device within the network. The HTTP request is redirected to a third device within the network. A first encrypted connection is established between the first device and the third device, and a second encrypted connection between the third device 
Fujita (US 20080037557) discloses “a VPN gateway (A11) includes a WAN interface (A111) for exchanging packets with client nodes (C1, C2, D1, D2) via IPsec tunnels (B11-B14) set on the WAN side, a LAN interface (A112) for exchanging packets with server nodes (A131-A136) connected to the LAN side, a session relay unit (A114) for temporarily terminating a first communication session to be set for a sever node from a client node, and setting a second communication session that relays the first communication session to the server node, and an SSL processor (A116) for making the second communication session into an SSL. This arrangement makes it possible to dynamically allocate the servers in a data center (A1) to a VPN, permit only an authenticated server to communicate with another node in the VPN, and prevent wiretapping and tampering of communication performed by the server”.
Forsl (US 20020069278) discloses “a network-based mobile workgroup system has considerably wider appeal and application than normal virtual private networks in that it provides seamless mobility across a number of access technologies at the same time as it offers a granular security separation down to workgroup level. The mobile workgroup system is an access management system for mobile users with VPN and firewall functionality inbuilt. The mobile user can access the mobile workgroup system over a set of access technologies 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TRANG T DOAN/Primary Examiner, Art Unit 2431